Citation Nr: 0312635	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-24 514A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971, from September 1973 to September 1977, and from 
December 1977 to April 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington 
(Seattle RO). 

The current matter before the Board began with the veteran's 
attempt to reopen his claim in 1999.  In a rating action in 
February 2000, the Seattle RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection.  Following receipt of 
additional medical evidence, the Seattle RO found, in a 
November 2000 statement of the case that new and material 
evidence had been submitted in the form of a report of VA 
examination and VA treatment records showing a diagnosis of 
PTSD.  Accordingly, the Seattle RO reopened the claim.  The 
Seattle RO then considered the claim for service connection 
for PTSD on a de novo basis and denied the claim in the same 
November 2000 statement of the case.  Thereafter, in January 
2002, the veteran's claims folder was transferred to the VA 
Regional Office (Oakland RO) in Oakland, California.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that regardless of the RO's 
action in determining whether new and material evidence has 
been submitted, the Board still has a legal duty to consider 
that same issue.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Therefore, the Board construes the current issue to be 
whether new and material evidence has been submitted to 
reopen the veteran's claim seeking entitlement to service 
connection for PTSD and, if so, whether all the evidence both 
old and new warrants the grant of service connection.

In August 2002, the veteran submitted a claim for an 
increased evaluation for his service connected traumatic 
brain disease, hemorrhoids, and inactive pulmonary 
tuberculosis.  He also claimed service connection for a 
bilateral knee disability, noting he had new medical evidence 
to submit from a VA Medical Center (MC) and Summit Medical 
Center in Oakland, California.  These matters are referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The St. Petersburg, Florida RO denied entitlement to 
service connection for PTSD in an August 1997 rating 
decision.  The veteran was notified of that decision, and of 
his appellate rights and procedures in the same month.  The 
veteran did not appeal this decision.

2.  The additional evidence received since the August 1997 
rating decision is new, relevant, and directly relates to the 
claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for PTSD was received prior to that date 
(in a May 1999 VA form 21-4138 (Statement in Support of 
Claim)), those regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for PTSD.  No 
additional evidence is required to make a determination in 
this case and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The St. Petersburg, Florida RO denied service connection for 
PTSD in August 1997 on the basis that, although available 
service records showed that he served in the Republic of 
Vietnam on active duty and treatment records revealed that he 
received treatment for a neuropsychiatric disability 
following his active service, the medical evidence did not 
demonstrate that the veteran was diagnosed with PTSD.  
Rather, VA treatment records showed only a diagnosis of 
"probable PTSD."  Moreover, the veteran had not responded 
to several requests to provide further, more detailed and 
specific information about his stressor, so that they could 
be verified.  The veteran reported stressful experiences in 
the course of his treatment, but did not report sufficient 
detail to allow the St. Petersburg, Florida RO to verify that 
the stressors had occurred.

Essentially, therefore, the August 1997 rating decision found 
no diagnosis of PTSD, and reflected that the St. Petersburg, 
Florida RO was unable to verify the veteran's stressors.

The veteran was notified of this decision and his procedural 
and appellate rights by an August 1997 letter.  He did not 
appeal this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether 
the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  However, 
as previously pointed out, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case as the veteran 
filed his claim to reopen the previously denied decision in 
May 1999.

In the instant case, the Board finds that medical evidence 
submitted since the August 1997 decision provides a 
sufficient basis to reopen the previously denied claim.  In 
particular, records received from the San Francisco, 
California VAMC dated in 1998 and a report of VA examination 
dated in July 1999 reflect a diagnosis of PTSD.  In addition, 
the veteran submitted a stressor statement in December 1999 
and testified as to his stressful experiences before the 
undersigned Veterans Law Judge in January 2003.

The record now contains medical evidence of PTSD that has 
been related to his experiences while on active service in 
the Republic of Vietnam.  Thus, this evidence is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.

Thus, the Board finds that evidence submitted since the 
August 1997 decision provides a basis to reopen this claim.

However, the evidentiary record lacks evidence that would 
confirm the veteran's averred stressors.  And, in fact, it is 
necessary to again request that the veteran provide 
additional, specific, information concerning his stressors.  
In addition, it is necessary to request the veteran's service 
personnel file, or "201 file," including the citation for 
his U.S. Army Commendation Medal, and request that the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
attempt to verify his stressors.  Hence, the Board finds that 
further development is required to fairly adjudicate this 
claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for PTSD.  However, as indicated above, the Board 
finds that remand to the agency of original jurisdiction for 
additional development is required as to this issue.  The 
issue of entitlement to service connection for PTSD will be 
the subject of a later decision after completion of 
additional development.


ORDER

The previously denied claim for entitlement to service 
connection for PTSD is reopened.  To that extent only, the 
claim is granted.



REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for PTSD.  The Board has 
reviewed the records and finds that additional development is 
necessary before appellate action may be completed.

First, the veteran argues that he was exposed to combat as a 
result of his active service in the South Republic of 
Vietnam.  Yet the RO has not attempted to verify whether or 
not the veteran, or the units to which he was assigned, were 
engaged in combat with the enemy.  This must be done.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997).

Second, the evidence of record shows that the veteran is 
receiving disability payments from the Social Security 
Administration (SSA).  These records must be obtained.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her claim, in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for PTSD 
during the period from after his 
discharge from active service in April 
1979 to the present.  In particular, 
please ask him to provide the names and 
addresses of the Vet Center from which he 
received treatment in Oakland, 
California, and the hospital and 
domiciliary from which he received 
treatment in Lake City, Florida.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his PTSD.  The 
RO should request any and all inpatient 
and outpatient records, and mental 
hygiene records to include any and all 
records of individual and group therapy.  
In particular, the RO should request any 
and all records from VA Medical Centers 
(VAMCs) in Oakland Park, California, from 
1979 to the present, and from Lake City 
and Jacksonville, Florida from 1990 to 
the present.

3.  The RO should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Ask him to comment 
specifically about the following:

?	his participation in combat in the 
early stages of his tour of active 
duty in Vietnam
?	his assignment to supply, where he 
encountered enemy fire when 
resupplying the helicopters and 
transporting supplies from one place 
to another
?	his participation in graves duty
?	the incident involving the flare 
that nearly ignited the JP4 bags
?	and any other incident he may wish 
to identify, including the death or 
injury of any fellow service-member 
who may have been known to him.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate dates of events as 
possible, so as to enable the service 
department to verify the identified 
stressors.

4.  The RO should make a specific attempt 
to obtain the veteran's service personnel 
records (his "201 file") for his period 
of active service.  If the service 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  

5.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 part 
3, chapter 5, paragraph 5.14.  The RO 
should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information.

?	The veteran served in C Company 75th 
SPT Bn. 1/5th Infantry Division (M), 
HQ 1/87 Infantry, and B Company 75h 
SPT Bn. 1st BDE, 5th Infantry 
Division (M).
?	The veteran avers he participated in 
combat as part of a line company in 
the early stages of his tour of 
active duty in Vietnam, from January 
1968 to approximately June 1968, as 
part of C or B Company 75th SPT Bn. 
1/5th Infantry Division (M).
?	The veteran was assigned to supply 
from approximately June 1968 to 
January 1971, as part of C or B 
Company, 75th SPT Bn. 1/5th Infantry 
Division (M), or HQ 1/87 Infantry, 
where he encountered enemy fire when 
resupplying the helicopters and 
transporting supplies from one place 
to another.
?	The veteran avers he participated in 
graves duty
?	The veteran avers he was involved in 
or observed at close proximity an 
incident involving a flare that 
nearly ignited some JP4 bags.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center.

6.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits, including 
the decision, and the medical records 
relied upon concerning his claim.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

